POMEROY, Justice,
dissenting.
I agree with the Court that the presence of petitioner Ottaviano’s name on the May primary ballot as a candidate for party committeeman should not now be construed as a violation of the Court Administrator’s regulations. I further agree that should petitioner be re-elected as a committeeman he may not hold that position while maintaining his present employment with the Philadelphia Traffic Court. I part company with the Court, however, when it holds that petitioner may not be required to resign the committeeman’s office he now holds if he wishes to retain his position with the Traffic Court. Although the opinion states that our last year’s decision in In re Prohibition of Political Activities by Court-Appointed Employees, 473 Pa. 554, 375 A.2d 1257 (1977), is controlling, the majority has, in my view, misconstrued the meaning of that unanimous opinion insofar as it relates to court employees continuing to hold elective office. Hence this opinion.
In Political Activities, supra, we permitted a tipstaff, Mr. Michael Kaminski, to continue to serve as an elected member of a borough council until his term expired. We did so on the ground that “[i]t was not the intention of the [Court Administrator’s] directives that they should cause the resignation from an elective office of one who was an incumbent of such office prior to the issuance of the directives.” Id. 473 Pa. at 561, 375 A.2d at 1260. This does not mean, *242however, that the holder of any sort of elective office is to be considered similarly situated. As I see them, the differing circumstances of Mr. Kaminski and the instant petitioner are obvious. A member of a borough council is a member of a public body elected by the voters at large for the purpose of formulating and implementing public policy. A party committeeman, in contrast, is a member of a voluntary association, not a public officer, who is selected for his position by the members of that association only, not by the electorate. See the Election Code, Act of June 3, 1937, P.L. 1333, as amended, §§ 802, 812, 25 P.S. §§ 2832, 2842 (1963).
' This is not, of course, to denigrate the importance of political parties in our form of government, or to minimize the position of party committeemen. But parties represent “politics” in the narrower and more commonly accepted sense of the word, viz., the selection and election of candidates for public office, as distinguished from the Aristotelian sense. Because this Court is convinced that such activities by court employees present a danger to “not only the independence, integrity and impartiality of the judicial system but also the appearance of these qualities,” In re Prohibition of Political Activities, supra, 473 Pa. at 560, 375 A.2d at 1259, the Court Administrator of Pennsylvania has required “a steadfast separation of partisan political activity from the judicial function [so that] the confidence of the public in courts and judges [can] be merited and maintained.” Id., 473 Pa. at 560, 375 A.2d at 1259-60. I believe that today’s decision fails to serve fully these objectives. It is for this reason that I dissent from the action the Court now takes in sanctioning petitioner’s retention of his post on the Ward Committee.*

 The Court grants the third prayer of the petition. That prayer is as follows:
“3. That a Writ of Prohibition issue directed to the Administrator and to the President Judge of the Traffic Court of Philadelphia prohibiting them from requiring the resignation of your Petitioner from the Ward Committee until such time as his present term has been completed and for a reasonable time thereafter.”